Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE and Remarks/Amendments of 08/03/2021
Applicants amendments filed on 08/03/2021 has been received and made of records. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), has also been filed in this application after the allowance mailed on 11/30/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's RCE submission filed on 08/11/2021 corresponds to third filed RCE, subsequent to mailed notice of allowances of 11/20/2020 and 05/03/2021 where the scope of the allowed independent claims languages have been greatly changed after allowances, (emphasis added) and based on the substantial amendments made to those independent claims, a new ground of rejection is warranted.
New claims 13-21 have been filed.
Claims 1-6, 8, and 10-21 currently pending.

Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. The claim languages have been changed from at least the installation unit configured to verify the first program acquired by the acquisition unit based on 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Dependent claims 2, 4-6, 8, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Regarding dependent claims 2, 4, 8 :


     Regarding dependent claim 5: The claim requires “…first detection unit detects the alteration to the first program after the installation based on a hash value generated based on the first program installed”.

     Regarding dependent claim 6: The claim requires “…first detection unit detects the alteration to the first program after the installation based on the digital signature generated”.

     Regarding dependent claim 10: The claim requires “…the second detection unit detects an alteration to a control program of the multifunction peripheral”.

        In relying on the claim languages of said dependent claims, the limitations of said “second detection unit”, and “the alteration”, are not specifically clear as what applicant intends to claim, as said limitations have not been previously claimed. Thereby, these claims fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, those claim limitations appear to be incomplete, or appear to 

     Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected for failing as described above to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

        Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph. Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 16 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamashita et al. (US2014/0132973, previously cited).

one or more processors (the processing apparatus 1 of para. 0055-0058 comprising at least one CPU 101 comprising said one or more processors); and
one or more memories (said processing apparatus 1 of para. 0055-0058 comprising said at least one or more memories 102) which store instructions executable by the one or more processors to cause the information processing apparatus to function as:
an acquisition unit configured to acquire a first program (para. 0057, the obtained or loaded programs);
an installation unit configured to verify the first program acquired by the acquisition unit based on a first verification data (para. 0056-0057 further teaches 
and wherein, in a case where the verification of the first program is succeeded, the installation unit installs the first program acquired by the acquisition unit after modifying the first program so as to make the first program compatible with an operational environment on the information processing apparatus (it is implied in at least para. 0057 the installation of programs overwritten are completed in a case where the alteration to the first program is not detected, after as understood overwriting a code of the first program so as to make the first program obviously compatible with an operational environment on the information processing apparatus);
a generation unit configured to generate second verification data based on the first program modified by the installation unit (para. 0057 further teaches calculating a second hash value indicative of second verification data based on the first program overwritten by the installation unit); and 
a verification unit configured to verify the first program after the installation based on the second verification data generated by the generation unit (the system in at least para. 0057 is further adapted as understood in the art to detect whether based on the second generated hash value to determine 

    Regarding claim 11, Yamashita teaches a method for controlling an information processing apparatus (an information processing apparatus 1 in at least para. 0055-0058 comprising said method), 
the method comprising causing a computer (the information processing apparatus 1 in at least para. 0055-0058 further comprising at least processor comprising said computer), to perform processing including: 
acquiring a first program (para. 0057, the obtained or loaded programs);
verifying the first program acquired by the acquiring based on first verification data (para. 0056-0057 further teaches detecting alteration to the loaded programs by first validating a digital certificate against certification authority which as understood indicate the checking of obviously a digital signature corresponding to a set or key pair data);
and wherein, in a case where the verification of the first program is succeeded, installing the first program acquired by the acquiring after modifying the first program so as to make the first program compatible with an operational environment on the information processing apparatus (it is implied in at least para. 0057 the installation of programs overwritten are 
generating second verification data based on the first program modified by the installing (para. 0057 further teaches calculating a second hash value indicative of second verification data based on the first program overwritten by the installation unit); and 
verifying the first program after the installation based on the second verification data generated by the generating (the system in at least para. 0057 is further adapted as understood in the art to detect whether based on the second generated hash value to determine whether the alteration to the first program after the overwrite installation is occurred based on the second verification data generated).

    Regarding claim 12, Yamashita teaches a non-transitory computer-readable storage medium storing a control program for causing a computer to perform a method for controlling an information processing apparatus (the image forming apparatus 1 in at least para. 0056-0058 comprising a CPU 101 and the HDD 103 comprising said non-transitory computer-readable 
the method comprising: acquiring a first program (para. 0057, the obtained or loaded programs);
verifying the first program acquired by the acquiring based on first verification data (para. 0056-0057 further teaches detecting alteration to the loaded programs by first validating a digital certificate against certification authority which as understood indicate the checking of obviously a digital signature corresponding to a set or key pair data);
and wherein, in a case where the verification of the first program is succeeded, installing the first program acquired by the acquiring after modifying the first program so as to make the first program compatible with an operational environment on the information processing apparatus (it is implied in at least para. 0057 the installation of programs overwritten are completed in a case where the alteration to the first program is not detected, after as understood overwriting a code of the first program so as to make the first program obviously compatible with an operational environment on the information processing apparatus);
generating second verification data based on the first program modified by the installing (para. 0057 further teaches calculating a second hash value 
verifying the first program after the installation based on the second verification data generated by the generating (the system in at least para. 0057 is further adapted as understood in the art to detect whether based on the second generated hash value to determine whether the alteration to the first program after the overwrite installation is occurred based on the second verification data generated).

Claim(s) 1-5, 8, 10-12, 14-15, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmermann et al. (US 2019/0065171, A1) in view of Easttom et al (US 8819827, A1). 

    Regarding claim 1, Zimmermann teaches an information processing apparatus (at least Fig. 1 and para. 0045-0049 teaches a security processing system comprising said information processing apparatus 102/104) comprising: 
one or more processors (para. 0045-0046); and

an acquisition unit configured to acquire a first program (Fig. 3 and 6 and para. 0006, each of the computing devices include said acquisition unit configured to obtain said program);
an installation unit configured to verify the first program acquired by the acquisition unit based on a first verification data (at least Fig. 6 and para. 0026 further teaches verifying the program unique signature indicative of the first verification data before loading the program);
and wherein, in a case where the verification of the first program is succeeded, the installation unit installs the first program acquired by the acquisition unit after modifying the first program so as to make the first program compatible with an operational environment on the information processing apparatus (Zimmermann further teaches a case in at least para. 0040, 0044, and 0074 where a loading or installation unit further configures to overwrite a code of the program essentially modifying the first program, in a case understoodly in at least para. 0026 where the verification of the first program is succeeded, so as to make as illustrated in at least para. 0040, 
    However, Zimmermann is silent regarding specifically a generation unit configured to generate second verification data based on the first program modified by the installation unit; and a verification unit configured to verify the first program after the installation based on the second verification data generated by the generation unit.
   Easttom teaches in at least Fig. 1, 4, and 6 the installed program and generating of at least of hash value as a second of verification data to verify an installed or loadable program after understoodly the installation of said program, at least Fig. 6 further teaches the verifying configured to verify the first program after the installation based on the second verification data or the generated hash data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom to include wherein said generation unit and said verification unit, as indicated above, as Zimmermann in view of Easttom are in the same field of endeavor, of installing and/or updating programs in a computing device, the programs to be uploaded as would be appreciated in the art are adapted to be validated or verified according to at least generated signatures, calculated hash values 

where the alteration to the first program after the installation is not detected by the first detection unit.
     Easttom further teaches in at least Fig. 6 and Col. 4 teaches conducting an after installation verification before the program activation or booting, based on at least generated hash values information, which further comprises in at least lines 20-26 a control means in the executing computing device further configured to perform control so as to start up the first program in a case where the warning or notification from at least a server indicating in a case alteration to the first program after the installation is not detected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom to include wherein said first control unit, as indicated above, as Zimmermann in view of Easttom are in the same field of endeavor, of installing and/or updating programs in a computing device, the programs to be uploaded as would be appreciated in the art are adapted to be validated or verified according to at least generated signatures, calculated hash values and the like, Easttom as understood in the art compliment Zimmermann in the sense as indicated by Easttom, programs targeted to be loaded, activated after installation or the like are traditionally verified against a generated 

       Regarding claim 3 (according to claim 2), Zimmermann is silent regarding further comprising a second control unit configured to perform control so as not to start up the first program in a case where the alteration to the first program after the installation is detected by the first detection unit.


       Regarding claim 4 (according to claim 1), Zimmermann is silent regarding further comprising a notification unit configured to issue a notification indicating that the first program is altered in a case where the alteration to the first program after the installation is detected by the first detection unit.
     Easttom further teaches a case in at least Fig. 6 and Col. 4 a case where an alteration notification and warning is generated based on the detecting conducted by a security agent, further comprising said issued notification indicating that said program is altered in a case where the alteration to the first program after the installation is detected. It would have been obvious to one of ordinary skill in the 

       Regarding claim 5 (according to claim 1), Zimmermann is silent regarding wherein said  generation unit generates a hash value as the second verification data based on the first program overwritten by the installation unit, and wherein the first detection unit detects the alteration to the first program after the installation based on a hash value generated based on the first program installed by the installation unit and the hash value generated by the generation unit.
     Easttom further teaches a case in at least Fig. 6 and Col. 4 the generated hash values for all programs having been installed or to be installed, said generated hash values are understoodly indicative of said second verification data based on the installed program and wherein the detection means in at least lines 20-26 further adapted to detect tampering or alteration to the said program after the installation based on a hash value generated based for said program installed and the hash value generated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom to include wherein said generation unit generates a hash value as the second verification data based on the first program overwritten detects the alteration to the first program after the installation based on a hash value generated based on the first program installed by the installation unit and the hash value generated by the generation unit, as indicated above, as Zimmermann in view of Easttom are in the same field of endeavor, of installing and/or updating programs in a computing device, the programs to be uploaded as would be appreciated in the art are adapted to be validated or verified according to at least generated signatures, calculated hash values and the like, Easttom as understood in the art compliment Zimmermann in the sense as indicated by Easttom, programs targeted to be loaded, activated after installation or the like are traditionally verified against a generated hash value at times of activation, said verified programs as further in the art may have been previously installed, the verification of at least generated hash values indicative of said second verification data further allow the system to safely start said program upkeep the security integrity of the computing device against tampering possible alterations to the programs, wherein in a case an alteration is detected, to issue a notification or warning to prevent said program from loading or booting, and a case the detection does not detect said alteration, to allow the device or system to proceed with the starting, booting or activating of said programs, further realized  according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either 

       Regarding claim 8 (according to claim 1), Zimmermann is silent regarding wherein said installation unit does not install the first program in a case where first program acquired by the acquisition unit is detected based on the second the alteration to the verification data.
   Easttom further teaches said program in a case is not launched or booted based on at least verification of generated hash values for said program, the program as emphasized before any activation is verified by said second verification data, thereby understoodly said wherein said installing or loading means would obviously not install or load said program in a case where an alteration to the first program is detected based on said second verification data indicative of the generated hash values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom to include wherein said installation unit, as indicated above, as Zimmermann in view of Easttom are in the same field 

       Regarding claim 10 (according to claim 1), Zimmermann further teaches wherein the information processing apparatus is a multifunction peripheral (any of the computing device 102/104 comprises in the art said information processing apparatus indicative of the multifunction peripheral), and the second detection unit detects an alteration to a control program of the multifunction peripheral (para. 0042-0043 further teaches the computing including the security agent further comprises at least a detection means comprising said second detection unit for detecting faults, tampering or alteration to a control program of the multifunction peripheral).

    Regarding claim 11, Zimmermann teaches a method for controlling an information processing apparatus (at least Fig. 1 and para. 0045-0049 teaches a security processing system comprising said information processing apparatus 102/104 comprising said method),
the method comprising causing a computer to perform processing including:
acquiring a first program (Fig. 3 and 6 and para. 0006, each of the computing devices include said acquisition unit configured to obtain said program);
acquiring based on first verification data (at least Fig. 6 and para. 0026 further teaches verifying the program unique signature indicative of the first verification data before loading the program);
wherein, in a case where the verification of the first program is succeeded, installing the first program acquired by the acquiring after modifying the first program so as to make the first program compatible with an operational environment on the information processing apparatus (Zimmermann further teaches a case in at least para. 0040, 0044, and 0074 where a loading or installation unit further configures to overwrite a code of the program essentially modifying the first program, in a case understoodly in at least para. 0026 where the verification of the first program is succeeded, so as to make as illustrated in at least para. 0040, 0044, and 0074 the first program compatible with an operational environment on the information processing apparatus).
    However, Zimmermann is silent regarding specifically generating second verification data based on the first program modified by the installing; and verifying the first program after the installing based on the second verification data generated by the generating.
      Easttom teaches in at least Fig. 1, 4, and 6 the installed program and generating of at least of hash value as a second of verification data to verify 

    Regarding claim 12, Zimmermann teaches a non-transitory computer-readable storage medium storing a control program for causing a computer to perform a method for controlling an information processing apparatus (at least Fig. 1 and para. 0045-0049 teaches a security processing system comprising said information processing apparatus 102/104 comprising said non-transitory computer-readable storage medium storing said control program for causing a processor or said computer to perform said method for controlling the information processing apparatus),
 the method comprising:

verifying the first program acquired by the acquiring based on first verification data (at least Fig. 6 and para. 0026 further teaches verifying the program unique signature indicative of the first verification data before loading the program);
wherein, in a case where the verification of the first program is succeeded, installing the first program acquired by the acquiring after modifying the first program so as to make the first program compatible with an operational environment on the information processing apparatus (Zimmermann further teaches a case in at least para. 0040, 0044, and 0074 where a loading or installation unit further configures to overwrite a code of the program essentially modifying the first program, in a case understoodly in at least para. 0026 where the verification of the first program is succeeded, so as to make as illustrated in at least para. 0040, 0044, and 0074 the first program compatible with an operational environment on the information processing apparatus).
    However, Zimmermann is silent regarding specifically generating second verification data based on the first program modified by the installing; and verifying the first program after the installing based on the second verification data generated by the generating.
      Easttom teaches in at least Fig. 1, 4, and 6 the installed program and generating of at least of hash value as a second of verification data to verify an installed or loadable program after understoodly the installation of said program, at least Fig. 6 further teaches the verifying configured to verify the first program after the installation based on the second verification data or the generated hash data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom to include wherein said generating second verification data and said verifying first program after the installing based on the second verification data, as indicated above, as Zimmermann in view of Easttom are in the same field of endeavor, of installing and/or updating programs in a computing device, the programs to be uploaded as would be appreciated in the art are adapted to be validated or verified according to at least generated signatures, calculated hash values and the like, Easttom as understood in the art compliment Zimmermann in the sense that it is configured to check and verify the program after installation for tampering while Zimmermann is verifying the program before installation and ensuring to overwrite the program code so as to make 


       Regarding claim 14 (according to claim 1), Zimmermann further teaches wherein the modifying the first program is overwriting a code of the first program (Zimmermann further teaches para. 0040, 0044 and 0074 the code overwriting of the program as said modifying first program).

       Regarding claim 15 (according to claim 1), Zimmermann is silent regarding the verification unit detects alteration to the first program after the installation based on the second verification data generated by the generation unit.
     Easttom further teaches a case in at least Fig. 6 and Col. 4 the generated hash values for all programs having been installed or to be installed, said generated hash values are understoodly indicative of said second verification data based on the installed program and wherein the detection means in at least lines 20-26 further adapted to detect tampering or alteration to the said program after the installation based on a hash value generated based for said program installed and the hash value generated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom to include wherein said verification unit detects alteration to said first program after the installation based on the second verification data generated by the generation unit, as indicated above, as Zimmermann in view of Easttom are in the same field of endeavor, of installing and/or updating programs in a computing device, the programs to be uploaded as would be appreciated in the art are adapted to be validated or verified according to at least generated signatures, calculated hash values and the like, Easttom as understood in the art compliment Zimmermann in the sense as indicated by 

       Regarding claim 17 (according to claim 11), Zimmermann further teaches wherein the modifying the first program is overwriting a code of the first program 

       Regarding claim 18 (according to claim 11), Zimmermann is silent regarding wherein the verifying the first program after the installing based on the second verification data generated by the generating is detecting alternation to the first program after the installing based on the second verification data generated by the generating.
     Easttom further teaches a case in at least Fig. 6 and Col. 4 the generated hash values for all programs having been installed or to be installed, said generated hash values are understoodly indicative of said second verification data based on the installed program and wherein the detection means in at least lines 20-26 further adapted to detect tampering or alteration to the said program after the installation based on a hash value generated based for said program installed and the hash value generated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom to include wherein said first program after the installing based on the second verification data generated by the generating is detecting alternation to the first program after the installing based on the second verification data generated by the generating, as indicated above, as Zimmermann 

       Regarding claim 20 (according to claim 12), Zimmermann further teaches wherein the modifying the first program is overwriting a code of the first program (Zimmermann further teaches para. 0040, 0044 and 0074 the code overwriting of the program as said modifying first program).

       Regarding claim 21 (according to claim 12), Zimmermann is silent regarding wherein the verifying the first program after the installing based on the second verification data generated by the generating is detecting alternation to the first program after the installing based on the second verification data generated by the generating.
     Easttom further teaches a case in at least Fig. 6 and Col. 4 the generated hash values for all programs having been installed or to be installed, said generated hash values are understoodly indicative of said second verification data based on the installed program and wherein the detection means in at least lines 20-26 further adapted to detect tampering or alteration to the said program after the installation based on a hash value generated based for said program installed and the hash value generated. It would have been obvious to one of ordinary skill in the art .

Claim(s) 6, 13, 16, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmermann in view of Easttom, and further in view of  Prevost (previously cited). 

     Regarding claim 6 (according to claim 1), Zimmermann further teaches wherein the generation unit generates a digital signature as the second verification data based on the first program overwritten by the installation unit (at least para. 0040, 0044, and 0074 further teaches the generated signatures as said digital signature which may comprise as understood in the said second verification data based on said first program overwritten by the installation unit).
   However, Zimmermann in view of Easttom are silent regarding wherein generates digital signature and a second private key, and the first detection unit detects the alteration to the first program after the installation based on the digital 
    Prevost teaches at least in Figs. 1-4, and para. 0051-0057 loading a program to be modified, conducting a first verification of the program to detect whether any modification is made to the program, by comparing a digital signature corresponding to a private key and further in at least page 5 of the disclosure, claim 4, the digital signature is further associated with a public key, said digital signature in at least of para. 0051-0057 is generated based on the first private key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom, and further in view of Prevost to include wherein said detect said generates digital signature and a second private key, and said first detection unit, as indicated above, as Zimmermann in view of Easttom, and further in view of Prevost are in the same field of endeavor, of installing and/or updating programs in a computing device, the programs to be uploaded as would be appreciated in the art are adapted to be validated or verified according to at least generated digital signatures, calculated hash values and the like to detect altered or tampered codes or programs prior and after overwriting of the program and further in the prior art of Prevost to also conduct and detect whether installed 

     Regarding claim 13 (according to claim 1), Zimmermann further teaches wherein the installation unit, wherein the installation unit verifies the first program acquired by the acquisition unit based on a digital signature as the first verification data (at least para. 0040, 0044, and 0074 further teaches the generated signatures as said digital signature which comprise said first verification data based on said first program overwritten by the installation unit).

    Prevost teaches at least in Figs. 1-4, and para. 0051-0057 loading a program to be modified, conducting a first verification of the program to detect whether any modification is made to the program, by comparing a digital signature corresponding to a private key and further in at least page 5 of the disclosure, claim 4, the digital signature is further associated with a public key, said digital signature in at least of para. 0051-0057 is generated based on the first private key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom, and further in view of Prevost to include wherein said first verification and a first public key corresponding to a first private key, and wherein said first verification data is generated based on the first private key, as indicated above, as Zimmermann in view of Easttom, and further in view of Prevost are in the same field of endeavor, of installing and/or updating programs in a computing device, the programs to be uploaded as would be appreciated in the art are adapted to be validated or verified according to at least generated digital signatures, calculated hash values and the like to detect altered or 

     Regarding claim 16 (according to claim 11), and claim 19 (according to claim 12), Zimmermann further teaches wherein the verifying the first program acquired by the acquiring based on the first verification data is verifying the first program acquired by the acquiring based on a digital signature as the first verification data (at least para. 0040, 0044, and 0074 further teaches the generated signatures as said 
   However, Zimmermann in view of Easttom are silent regarding wherein said verifying the first program acquired by the acquiring based on a digital signature as the first verification data, and a first public key corresponding to a first private key, and wherein the first verification data is generated based on the first private key.
    Prevost teaches at least in Figs. 1-4, and para. 0051-0057 loading a program to be modified, conducting a first verification of the program to detect whether any modification is made to the program, by comparing a digital signature corresponding to a private key and further in at least page 5 of the disclosure, claim 4, the digital signature is further associated with a public key, said digital signature in at least of para. 0051-0057 is generated based on the first private key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann in view of Easttom, and further in view of Prevost to include wherein said verifying first program and wherein said first verification data generated, as indicated above, as Zimmermann in view of Easttom, and further in view of Prevost are in the same field of endeavor, of installing and/or updating programs in a computing device, the 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        8/24/2021